KATTEN MUCHIN ROSENMAN LLP
Steven J. Reisman, Esq.
Theresa A. Foudy, Esq.
Karen B. Dine, Esq.
575 Madison Avenue
New York, NY 10022-2585
Telephone: (212) 940-8800
Fax: (212) 940-8776

Counsel for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     Chapter 11
In re:
                                                                     Case No. 18-23538-RDD
Sears Holdings Corporation, et al.,1
                                                                     (Jointly Administered)
                                                      Debtors.


Sears Home Improvement Products, Inc.,
                                    Plaintiff,

v.                                                                   Adv. No. 20-08679-RDD

Granite America Ohio LLC,
                                                  Defendant.

                    NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as
follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations
LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service,
LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver
of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois
LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears
Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff voluntarily dismisses this action in

its entirety without prejudice. An answer has not been filed.

Dated: May 15, 2020                   KATTEN MUCHIN ROSENMAN LLP

                                      By: /s/ Steven J. Reisman
                                          Steven J. Reisman, Esq.
                                          Theresa A. Foudy, Esq.
                                          Karen B. Dine, Esq.
                                          575 Madison Avenue
                                          New York, NY 10022-2585
                                          Telephone: (212) 940-8800
                                          Fax: (212) 940-8776
                                          Email: sreisman@katten.com

                                            Counsel for Plaintiff




                                                 2
KATTEN MUCHIN ROSENMAN LLP
Steven J. Reisman, Esq.
Theresa A. Foudy, Esq.
Karen B. Dine, Esq.
575 Madison Avenue
New York, NY 10022-2585
Telephone: (212) 940-8800
Fax: (212) 940-8776

Counsel for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                               Chapter 11

Sears Holdings Corporation, et al.,1                                 Case No. 18-23538-RDD

                                                      Debtors.       (Jointly Administered)


Sears Home Improvement Products, Inc.,
                                    Plaintiff,

v.                                                                   Adv. No. 20-08679-RDD

Granite America Ohio LLC,
                                                  Defendant.

                                           CERTIFICATE OF SERVICE

          I, Marie Siena, certify that I am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as
follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations
LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service,
LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver
of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois
LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears
Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
made. I further certify that the service of this Notice of Dismissal of Adversary Proceeding was
made on May 15, 2020, by email to:
       Counsel to Defendant:
       Jeffrey Traurig
       Traurig Law LLC
       Email: jtraurig@trauriglaw.com
Under penalty of perjury, I declare that the foregoing is true and correct.

Dated: May 15, 2020                            /s/ Marie Siena
                                              Marie Siena
                                              KATTEN MUCHIN ROSENMAN LLP
                                              575 Madison Avenue
                                              New York, NY 10022




                                                 2
